 1   JAMES S. THOMSON
     California SBN 79658
 2   Attorney and Counselor at Law
     732 Addison Street, Suite A
 3   Berkeley, California 94710
     Telephone: (510) 525-9123
 4   Facsimile: (510) 525-9124
     Email: james@ycbtal.net
 5
     KATHRYN ROSS
 6   California SBN 171100
     Attorney at Law
 7   1611 Telegraph Avenue, Suite 806
     Oakland, California 94612
 8   Telephone: (415) 297-1262
     Email: katie@kathrynrosslaw.com
 9
     Attorneys for Defendant
10   STEVEN CARRILLO
11
                           IN THE UNITED STATES DISTRICT COURT
12
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                       OAKLAND DIVISION
14
15   UNITED STATES OF AMERICA,         )              Case No. 4:20-cr-00265-YGR
                                       )
16         Plaintiff,                  )
                                       )              SERGEANT STEVEN CARRILLO’S
17   vs.                               )              STATUS CONFERENCE REPORT
                                       )
18                                     )
     STEVEN CARRILLO,                  )              Date: October 28, 2020
19                                     )              Time: 2:00 P.M.
           Defendants.                 )
20                                     )
                                       )              Judge: Hon. Yvonne Gonzalez Rogers
21   _________________________________ )
22   I.       PROCEDURAL HISTORY
23            On June 25, 2020, an indictment was filed in this case. Doc #12. Sergeant
24   Carrillo and Robert Justus, Jr. are charged with first degree murder of a person assisting
25   an officer or employee of the United States Government and aiding and abetting the same
26   in violation of 18 U.S.C sections 1114(1), and 2(a) (Count 1) and attempted murder of a
27   person assisting an officer or employee of the United States Government and aiding and
28   abetting the same in violation of 18 U.S.C. sections 1114(3), 1111, and 2(a) (Count 2).

     Status Report
                                                  1
 1   Id. at 1-2. Special findings are alleged as to Count 1. 18 U.S.C. section 3591(a),
 2   (a)(2)(A), (a)(2)(B), (a)(2)(C), and (a)(2)(D).
 3            On July 2, 2020, the Magistrate Court appointed James Thomson as lead and
 4   learned counsel for Sgt. Carrillo. Doc #18. That same day, Sgt. Carrillo was arraigned on
 5   Counts 1 and 2 and entered pleas of not guilty to all charges. Id. On July 8, 2020, this
 6   Court appointed Mr. Thomson to represent Sgt. Carrillo. Doc #22.
 7            On July 8, 2020, this Court modified and issued the protective order. Doc #23.
 8            On August 19, 2020, a status conference was held. Doc #31. The Court continued
 9   the matter to October 28, 2020. Id.
10            On September 1, 2020, this Court appointed Kathryn Ross as second counsel for
11   Sgt. Carrillo. Doc #32.
12            On September 26, 2020, Sgt. Carrillo filed a Notice of Counsels’ Inability to
13   Constitutionally Present Sergeant Steven Carrillo’s Death Penalty Decision Submission
14   by the Unreasonable Deadline Arbitrarily Imposed by the Government and Inability to
15   Accurately Estimate When They Can Present the Submission. Doc #37. On September
16   28, 2020, Mr. Justus filed a Motion to Compel The United States Attorney to Give
17   Counsel for the Defendant a Reasonable Opportunity to Present Information Which May
18   Bear on the Decision Whether to Seek the Death Penalty. Doc #38.
19            On October 31, 2020, the government filed a memorandum in opposition as to the
20   notice and motion. Doc #39. On October 19, 2020, Sgt. Carrillo filed a reply to the
21   government’s response. Doc #40. On October 20, 2020, Mr. Justus filed a reply to the
22   government’s response. Doc #41. On October 24, 2020, Mr. Justus filed a supplemental
23   exhibit to his reply. Doc #42. On October 26, 2020, Sgt. Carrillo filed a supplemental
24   attachment to his reply. Doc #43.
25
26
27
28


     Status Report
                                                   2
 1   II.      CLIENT COMMUNICATION
 2            Due to the COVID-19 pandemic, contact visiting at Santa Rita Jail remains
 3   suspended. Neither counsel nor any defense team members have met with Sgt. Carrillo in
 4   person. The defense team has had numerous Zoom and telephone conferences with Sgt.
 5   Carrillo.
 6   III.     DISCOVERY STATUS
 7            Prior to the August 19, 2020 status conference, the government had delivered three
 8   productions of discovery - July 17, 2020, August 4, 2020 and August 14, 2020. In total,
 9   the government had produced 79,539 pages, 4,559 photos, 15 video files and 6 audio files
10   by that time.
11            Since the August status conference, the government has produced six more
12   productions of discovery - August 19, 2020, August 26, 2020, September 25, 2020,
13   September 30, 2020, October 9, 2020 and October 23, 2020.1 These six productions
14   contain approximately 2,456 gigabytes of materials that include 3,694 pages, 552 photos,
15   235 video files, 24 audio files and 10 extraction folders.
16            Counsel has sent nineteen discovery letters to the government regarding various
17   issues. Given the production of discovery that was received this morning (October 26,
18   2020), counsel are unsure of the number of outstanding discovery requests. The parties
19   have resolved most of the issues and will continue to work towards resolving issues
20   informally, including the outstanding matters.
21   IV.      EVIDENCE VIEWING
22            After the COVID-19 pandemic has stabilized, Sgt. Carrillo will seek the
23   opportunity to view the evidence the government intends to offer in its case-in-chief.
24
25
26
27
              1
             The October 23, 2020 production letter was emailed to counsel that day. The
28   discovery was not received until October 26, 2020.

     Status Report
                                                   3
 1   V.       REVERSE PROFFER SESSION
 2            On August 14, 2020, the government conducted a reverse proffer session with the
 3   defense team for Sgt. Carrillo.
 4   VI.      DEATH PENALTY AUTHORIZATION
 5            The death penalty authorization process is the subject of the pending notice,
 6   motion, response and replies scheduled to be heard on October 28, 2020.
 7   VII.     CO-DEFENDANT ROBERT JUSTUS
 8            According to the complaint, on June 11, 2020, Mr. Justus provided a statement to
 9   the FBI. Doc #1 at 18-21. On July 17, 2020, the government provided the video recorded
10   statement to undersigned counsel.
11            Portions of that statement are referenced by Mr. Justus in his motion through the
12   affidavit of FBI Special Agent Brett Woolard written in support of the criminal complaint
13   filed against Mr. Justus (Doc #38 at 7-8) and through the declaration of counsel for Mr.
14   Justus. Doc #38 at 28 ¶3. This portion of the motion generated local press coverage:
15   “‘I don't like this, I am not cool with this’: Defense releases new details in Boogaloo-
16   linked killing of federal officer in Oakland.” Nate Gartrell, Bay Area News Group,
17   October 3, 2020.
18   VIII. FURTHER PROCEEDINGS
19            Counsel requests that the Court schedule a further status conference in 60 to 90
20   days. Sgt. Carrillo waives time in accordance with this request.
21
22   DATED: October 26, 2020                            Respectfully submitted,
23                                                      /s/ James Thomson
                                                        _________________________
24                                                      JAMES THOMSON
                                                        Attorney for Steven Carrillo
25
                                                        /s/ Kathryn Ross
26                                                      _________________________
                                                        KATHRYN ROSS
27                                                      Attorney for Steven Carrillo
28


     Status Report
                                                    4
